--------------------------------------------------------------------------------

 
Exhibit 10.5
 
CONSENT AND SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT


This Consent and Second Amendment to Loan and Security Agreement (this
"Amendment"), dated as of November 7, 2006, is by and between VISKASE COMPANIES,
INC., a Delaware corporation (the "Borrower"), and WELLS FARGO FOOTHILL, INC., a
California corporation (the "Lender").


R E C I T A L S


A.   The Borrower and the Lender are parties to that certain Loan and Security
Agreement dated as of June 29, 2004 (as amended or otherwise modified from time
to time, the "Loan Agreement").


B.    The Borrower has advised the Lender that the Borrower desires to raise
additional funds through the issuance of Series A Preferred Stock (the
"Preferred Stock") pursuant to the terms of that certain Series A Preferred
Stock Purchase Agreement dated as of November 7, 2006 between the Borrower and
the parties identified therein as "Investors" (the "Series A Purchase
Agreement") for aggregate consideration of $24,000,000 (the "Preferred A
Issuance"), the proceeds of which will be used to pay down Advances, and to make
Capital Expenditures and Investments in Subsidiaries (including Foreign
Subsidiaries), in each case consistent with the provisions of the Loan
Agreement.


C.    The Borrower has further advised the Lender that, subsequent to the
Issuance, the Borrower intends to make rights offerings with respect to its
common Stock (collectively, the "Rights Offering"), the proceeds of which will
be used to (i) redeem the Preferred Stock and pay certain cash dividends thereon
(the "Redemption") and (ii) make Capital Expenditures and Investments in
Subsidiaries (including Foreign Subsidiaries), in each case consistent with the
provisions of the Loan Agreement.


D.    The Borrower has further advised the Lender that Viskase Mexico desires to
commence operating as a maquiladora. 


E.     In order to permit, among other things, certain of the transactions
described above, the Borrower intends to make certain amendments to the
Indenture pursuant to the terms of that certain First Supplemental Indenture
dated as of November 7, 2006 between the Borrower and LaSalle Bank National
Association, as trustee and collateral agent (the "First Supplemental
Indenture").


F.    The Borrower has requested that the Lender consent to (i) the consummation
of the Redemption and (ii) the execution and delivery of the First Supplemental
Indenture by the parties thereto.


G.    The Borrower has further requested that the Lender agree to amend certain
of the terms and provisions of the Loan Agreement as provided herein to, among
other things, (i) permit the making of Capital Expenditures and Investments in
Subsidiaries with proceeds of the Preferred A Issuance and the Rights Offering
and (ii) permit certain transfers between the Borrower and Viskase Mexico
consistent with Viskase Mexico's status as a maquiladora.

 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration (the receipt, sufficiency and adequacy of which
are hereby acknowledged), the parties hereto (intending to be legally bound)
hereby agree as follows:


1.     Definitions. Terms capitalized herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Loan Agreement.


2.     Consent. Subject to the satisfaction of the conditions to effectiveness
set forth in Sections 4 and 5 below, the Lender hereby consents to (i) the
consummation of the Redemption, so long as the Rights Offering is consummated at
a time that no Event of Default is in existence, or would be caused by the
consummation thereof, and (ii) the execution and delivery of the First
Supplemental Indenture by the parties thereto. Except as expressly set forth in
this Amendment, the foregoing consent shall not constitute (x) a modification or
alteration of the terms, conditions or covenants of the Loan Agreement or any of
the Loan Documents or (y) a waiver, release or limitation upon exercise by the
Lender of its rights, legal or equitable, except as to the matters to which it
expressly consents in this Amendment.


3.     Amendments to Loan Agreement. Subject to the satisfaction of the
conditions to effectiveness set forth in Sections 4 and 5 below, the parties
hereto hereby amend the Loan Agreement as follows:


(a)   Section 1.1 of the Loan Agreement is hereby amended to add the following
definitions in their correct alphabetical position within such Section:


(i)    "'Maquiladora' means a Mexican corporation which operates under a Maquila
Program approved for such corporation by the Mexican Secretariat of Commerce and
Industrial Development."


(ii)   "'Maquila Program' means a program which (i) permits foreign investment
participation and management of a Mexican corporation and (ii) provides the
Mexican corporation the benefit of special customs treatment for the import of
inventory and equipment on a temporary basis."


(b)   Section 1.1 of the Loan Agreement is hereby further amended to amend and
restate the following definitions appearing therein in their entirety to read as
follows:


(i)    "'Capital Expenditures' means, with respect to any Person for any period,
the aggregate of all expenditures by such Person and its Subsidiaries during
such period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, other than (A)
reinvestment of asset sale proceeds permitted pursuant to Section 2.4(d), (B)
capital expenditures made solely with the proceeds of insurance or condemnation
awards, to the extent permitted under Section 6.8, (C) capital expenditures that
constitute Permitted Acquisitions and (D) capital expenditures made solely with
Net Cash Proceeds of the issuance of Stock of Borrower, which issuance is made
at any time no Event of Default is in existence or would be caused by the making
thereof."

 
-2-

--------------------------------------------------------------------------------

 

(ii)   "'Notes' means those certain 11-1/2% Senior Secured Notes due 2011 of
Borrower, as amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof and in accordance with the terms of the
Intercreditor Agreement."


(c)   The definition of "Permitted Investments" in Section 1.1 of the Loan
Agreement is hereby amended to (i) delete the reference to "$11,000,000" set
forth in clause (i)(6) thereof, and insert in lieu thereof a reference to
"$20,000,000", (ii) delete the word "and" at the end of clause (j), (iii) delete
the period at the end of clause (k) and add the word "and" therefor and (iv) add
the following new clause (l) immediately after clause (k):


"(l)   Investments by Borrower or any U.S. Subsidiary in any Foreign Subsidiary,
including, without limitation any Asian, Mexican or European Subsidiary, so long
as such Investment is funded with the Net Cash Proceeds of the issuance of any
Stock of Borrower (including transfers of equipment purchased with such Net Cash
Proceeds), so long as such issuance is made at any time no Event of Default is
in existence or would be caused by the making thereof (for purposes of clarity,
Investments in Foreign Subsidiaries made under this clause (l) shall be in
addition to, and shall not be included in the calculation of, the basket for
Investments in Foreign Subsidiaries provided in clause (i) above)."


(d)   Section 7.1(d)(ii) of the Loan Agreement is hereby deleted in its entirety
and the following is substituted therefor:


"(ii)         such refinancings, renewals, or extensions do not result in an
increase in the principal amount of, or interest rate with respect to, the
Indebtedness so refinanced, renewed, or extended; provided, however, that,
subject to the terms of that certain Consent and Second Amendment to Loan and
Security Agreement between Lender and Borrower, the 8% Senior Notes may be
refinanced by the issuance of additional Notes, to the extent the issuance of
such additional Notes is permitted pursuant to the Intercreditor Agreement,"

 
-3-

--------------------------------------------------------------------------------

 

(e)    Section 7.1(g) of the Loan Agreement is hereby amended to (i) delete the
word "and" at the end of clause (3), (ii) delete the period at the end of clause
(4) and substitute the word "and" therefor and (iii) add the following new
clause (5) immediately after clause (4):


"(5) any Foreign Subsidiary to Borrower to fund start-up costs and equipment
purchases so long as such Indebtedness constitutes a Permitted Investment under
clause (l) of the definition thereof."


(f)    Section 7.1(j) of the Loan Agreement is hereby amended by deleting the
reference therein to "$2,000,000" and by inserting in lieu thereof a reference
to "$10,000,000".


(g)   Section 7.1(k) of the Loan Agreement is hereby amended by deleting the
reference therein to "$500,000" and by inserting in lieu thereof a reference to
"$2,000,000".


(h)   Section 7.7(b) of the Loan Agreement is hereby deleted in its entirety and
the following is substituted therefor:


"(b) except to the extent permitted by the Intercreditor Agreement, directly or
indirectly, amend, modify, alter, increase or change any of the terms or
conditions of any agreement, instrument, document, indenture or other writing
evidencing or concerning Indebtedness by the Notes; provided, that, without
regard to any provisions of the Intercreditor Agreement, no such amendment,
modification, alteration, increase or change (other than pursuant to the
provisions of Section 7.1(d)(ii) above) shall increase the outstanding principal
amount of the Notes." 


(i)    Section 7.13 of the Loan Agreement is hereby deleted in its entirety and
the following is substituted therefor:


"7.13  Transactions with Affiliates. Except as otherwise expressly permitted
herein, directly or indirectly enter into or permit to exist any transaction
with any Affiliate of Borrower except for transactions that (a) are in the
ordinary course of Borrower's business, (b) are upon fair and reasonable terms,
(c) are no less favorable to Borrower or its Subsidiaries, as applicable, than
would be obtained in an arm's length transaction with a non-Affiliate and (d) do
not violate Section 7.10 hereof; provided, that (x) transfers as part of between
Borrower and Viskase Mexico arising from or in connection with Viskase Mexico's
operations as a Maquiladora under a Maquiladora Program and (y) sales, transfers
and contributions of Inventory by Borrower or any Foreign Subsidiary to Borrower
or any Foreign Subsidiary, in each case, shall be deemed transactions with
Affiliates permitted pursuant to this Agreement."

 
-4-

--------------------------------------------------------------------------------

 

(j)    Schedule 5.5 to the Loan Agreement is hereby amended by including the
information set forth on Exhibit A hereto.


4.    Conditions Precedent. The consents and amendments contained in Sections 2
and 3 above are subject to, and contingent upon, the prior or contemporaneous
satisfaction of each of the following conditions precedent, each in form and
substance satisfactory to the Lender:


(a)   The Borrower and the Lender shall have executed and delivered to each
other this Amendment;


(b)   The Lender, LaSalle Bank National Association, in its capacity as
collateral agent, the Borrower and the Subsidiaries of the Borrower party
thereto shall have entered into that certain First Amendment to Intercreditor
Agreement of even date herewith;


(c)   The Lender shall have received fully executed copies of the Series A
Purchase Agreement and the First Supplemental Indenture;


(d)   The Borrower shall have paid the Lender a fee in respect of the
transactions contemplated hereby in the amount of $50,000, which fee shall be
due and payable on the date hereof and non-refundable upon the payment thereof
(and, by the execution and delivery hereof, the Borrower hereby authorizes and
directs the Lender to make a Revolving Loan for purposes of satisfying in full
the amount of such fee);


(e)   The Borrower shall have paid the Lender's legal counsel's fees incurred in
connection with this Amendment; and


(f)   The Borrower shall have satisfied any other conditions of the Lender
required in connection with this Amendment.


5.     Condition Subsequent. The consents and amendments contained in Sections 2
and 3 above are subject to, and contingent upon, the consummation of the
Preferred A Issuance in accordance with the provisions of the Series A Purchase
Agreement on or within ten (10) Business Days of the date hereof.


6.     Reference to and Effect on the Loan Agreement. Except as expressly
provided herein, the Loan Agreement and all of the Loan Documents shall remain
unmodified and continue in full force and effect and are hereby ratified and
confirmed. Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of: (a) any right,
power or remedy of the Lender under the Loan Agreement or any of the Loan
Documents, or (b) any Default or Event of Default under the Loan Agreement or
any of the Loan Documents.

 
-5-

--------------------------------------------------------------------------------

 

7.     Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants to the Lender, which representations and warranties
shall survive the execution and delivery of this Amendment, that on and as of
the date hereof and after giving effect to this Amendment:


(a)    The execution, delivery, and performance by Borrower of this Amendment
have been duly authorized by all necessary action on the part of Borrower.


(b)    The execution, delivery, and performance by Borrower of this Amendment
does not and will not (i) violate any provision of federal, state, or local law
or regulation applicable to Borrower, the Governing Documents of Borrower, or
any order, judgment, or decree of any court or other Governmental Authority
binding on Borrower, (ii) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any material
contractual obligation of Borrower, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any properties or assets of
Borrower, other than Permitted Liens, or (iv) require any approval of Borrower's
interest holders or any approval or consent of any Person under any material
contractual obligation of Borrower, other than consents or approvals that have
been obtained and that are still in force and effect.
 
(c)    This Amendment and all other documents contemplated hereby, when executed
and delivered by Borrower will be the legally valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors' rights generally. 


(d)    The representations and warranties of the Borrower set forth in the Loan
Agreement and in the Loan Documents are true, correct and complete, in all
material respects, on and as of the date hereof (except to the extent that such
representation and warranty relates solely to an earlier date); provided, that
the references to the Loan Agreement therein shall be deemed to include the Loan
Agreement as amended by this Amendment.


(e)    The Borrower acknowledges that the Lender is specifically relying upon
the representations, warranties and agreements contained in this Amendment and
that such representations, warranties and agreements constitute a material
inducement to the Lender in entering into this Amendment.

 
-6-

--------------------------------------------------------------------------------

 

8.     Release by the Borrower. In further consideration of the Lender's
execution of this Amendment, the Borrower hereby waives any defense, right of
set-off or claim against Lender, and any of its affiliates, directors, officers,
employees, agents and representatives existing as of the date hereof with
respect to the Loan Agreement and the Loan Documents and Borrower hereby forever
remises, releases, acquits, satisfies and forever discharges the Lender, and
each of its successors, assigns, affiliates, officers, employees, directors,
agents and attorneys (collectively, the "Releasees") from any and all claims,
demands, liabilities, disputes, damages, suits, controversies, penalties, fees,
losses, costs, expenses, reasonable attorneys' fees, actions and causes of
action (whether at law or in equity) and obligations of every nature whatsoever,
whether liquidated or unliquidated, known or unknown, matured or unmatured,
fixed or contingent, that Borrower ever had, now has, or may have against or
seek from any or all of the Releasees that arise from or relate to any actions
that any or all of the Releasees may have taken or omitted to take prior to the
date this Amendment was executed (or otherwise) with respect to the Obligations,
any Collateral, the Loan Agreement and any of the Loan Documents, other than for
the Lender's gross negligence or willful misconduct.


9.     Reference to Loan Agreement; No Waiver.


8.1           Upon the effectiveness of this Amendment, each reference in the
Loan Agreement to "this Loan Agreement," "hereunder," "hereof," "herein" or
words of like import shall mean and be a reference to the Loan Agreement as
amended hereby. The term "Loan Documents" as defined in Section 1.1 of the Loan
Agreement shall include (in addition to the Loan Documents described in the Loan
Agreement) this Amendment and any other agreements, instruments or other
documents executed in connection herewith.


8.2           The Lender's failure, at any time or times hereafter, to require
strict performance by the Borrower of any provision or term of the Loan
Agreement, this Amendment or the other Loan Documents shall not waive, affect or
diminish any right of the Lender thereafter to demand strict compliance and
performance therewith. In no event shall the Lender's execution and delivery of
this Amendment establish a course of dealing among the Lender, the Borrower, or
any other obligor or in any other way obligate the Lender to hereafter provide
any amendments or waivers with respect to the Loan Agreement. The terms and
provisions of this Amendment shall be limited precisely as written and shall not
be deemed: (A) to be a consent to a modification, amendment or waiver of any
other term or condition of the Loan Agreement or of any other Loan Documents, or
(B) to prejudice any right or remedy that the Lender or any Lender may now have
under or in connection with the Loan Agreement or any of the other Loan
Documents.


10.           Successors and Assigns; Amendment. This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, Borrower may not assign this
Amendment or any of its respective rights hereunder without the Lender's prior
written consent. Any prohibited assignment of this Amendment shall be absolutely
null and void. This Amendment may only be amended or modified by a writing
signed by the Lender and the Borrower.

 
-7-

--------------------------------------------------------------------------------

 

11.   Severability; Construction. Wherever possible, each provision of this
Amendment shall be interpreted in such a manner so as to be effective and valid
under applicable law, but if any provision of this Amendment is held to be
prohibited by or invalid under applicable law, such provision or provisions
shall be ineffective only to the extent of such provision and invalidity,
without invalidating the remainder of this Amendment. Neither this Amendment nor
any uncertainty or ambiguity herein shall be construed or resolved against
Lender, whether under any rule of construction or otherwise. On the contrary,
this Amendment has been reviewed by all parties hereto and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of the parties hereto.


12.   Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, each of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile shall also deliver a manually executed
counterpart of this Amendment, but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability or binding effect of
this Amendment.


13.          CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.


(a)   THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.


(b)   THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF
COOK, STATE OF ILLINOIS, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY BORROWER COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER'S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING SUCH
ACTION OR WHERE BORROWER'S COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER
AND THE LENDER WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
13(b).

 
-8-

--------------------------------------------------------------------------------

 

(c)   BORROWER AND THE LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWER AND THE LENDER REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


[Signature Pages Follow]

 
-9-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed and delivered as of the date first above written.



 
VISKASE COMPANIES, INC.,
   
a Delaware corporation, as Borrower
                   
By:
/s/
   
Title:
             
WELLS FARGO FOOTHILL, INC.,
   
a California corporation, as Lender
                   
By:
/s/
   
Title:
   

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A


Amended and Restated Schedule 5.5 to Loan and Security Agreement


Location of Inventory and Equipment


South Cass Avenue, Suite 115
 
Darien, Illinois 60561 (Du Page County)
 
 
     
280 Shore Drive
 
Burr Ridge, Illinois 60521 (Du Page County)
 
 
     
106 Blair Bend Drive
 
Loudon, Tennessee 37774 (Loudon County)
 
 
     
2221 East State Highway 198
 
Osceola, Arkansas 72370-9704 (Mississippi County)
 
 
     
102 East Bailie Street
 
Kentland, Indiana 47951 (Newton County)
 
 
     
1100 Westlake Parkway
 
Atlanta, GA 30336 (Fulton County)
 
 
     
176 Dingens Street
 
Buffalo, NY 14206 (Erie County)
 
 
     
3146 South Chestnut
 
Fresno, CA 93725 (Fresno County)
 
 
     
3507 West U.S. Highway 24
 
Remington, IN 47977 (Jasper County)
 
 
     
1502 Quebec Avenue
 
Saskatoon, Saskatchewan S7K 3P4
 
Canada
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
150 Colborne Street East
 
Lindsay, Ontario K9V 6K4
 
Canada
 
 
     
Viskase del Norte, S.A. de C.V.
 
Avenida Nexxus 125
 
Parque Industrial Nexxus XXI
 
Escobedo, N.L. 66055
 
Mexico
 
  
     
Inland Star Distribution
 
3146 South Chestnut
 
Fresno, CA 93745
 
(Public Warehouse)
 
 
     
Smith Transport
 
3507 W. U.S. Highway 24
 
Remington, IN 47977
 
(Public Warehouse)
 
 
     
Warehouse Basics
 
1100 Westlake Parkway
 
Atlanta, GA 30336
 
(Public Warehouse)
 
 
     
Burnham (Canada) Ltd.
 
1502 Quebec Avenue
 
Saskatoon, SK S7K1V7
 
(Public Warehouse)
 
 
     
AVRA Warehouse
 
410 Jay Street
 
Cold Water, MI 49036
 
(Public Warehouse)
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 

   
United Warehouse
 
820 Indianapolis Street
 
Wichita, KS 67219
 
(Public Warehouse)
 
 
     
Martin Enterprises
 
6003 West Main Street
 
Williamston, NC 27892
 
(Public Warehouse
 
 
     
Sara Lee Foods
 
c/o BMS Warehouse
 
3601 South Leonard Road
 
Saint Joseph, MO 64503
 
(Public Warehouse)
 
 
     
Sara Lee Foods
 
c/o Verst Group Logistics
 
300 Shorland Dr.
 
Walton, KY 41094
 
(Public Warehouse)
 
 
     
Niagra Tying Service
 
176 Dingens St
 
Buffalo, NY 14206
 
(Converter)
 
 
     
Casing Tying Service, Inc.
 
39 Atlantic Street
 
Garfield, NJ 07026
 
(Converter)
 
 
     
Hutchinson Tie Service, Inc.
 
6514 S. Lavergne Street
 
Bedford Park, IL 60638
 
(Converter)
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Scotnet
 
801 William Lane
 
Reading, PA 19604
 
(Converter)
 
 
     
Murray’s Warehousing
 
1011 Floral Lane
 
Davenport, IA 52808
 
(Customer’s Public Warehouse)
 
 
     
Love Box Co.
 
2500 N. Stadium Blvd, Bldg 4
 
Columbia, MO 65202
 
(Customer’s Public Warehouse)
 
 
     
Vienna Sausage Mfg. Co.
 
2501 N. Damen Ave.
 
Chicago, IL 60647
 
(Customer)
 
 
     
Cumberland Gap Provision Co.
 
South 23rd Street
 
Middlesboro, KY 40965
 
(Customer)
 
 
     
Dakota Pork Industries
 
915 East Havens Street
 
Mitchell, SD 57301
 
(Customer)
 
 
     
Kunzler & Co. Inc.
 
648-652 Manor Street
 
Lancaster, PA 17604
 
(Customer)
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Gwaltney of Smithfield LTD
 
2175 Elmhurst Lane
 
Portsmouth, VA 23701
 
(Customer)
 
 
     
Bar-S-Foods Co.
 
211 South Locust Street
 
Clinton, OK 73601
 
(Customer)
 
 
     
Best Kosher Foods Corp.
 
3822 S. Morgan Street and 1000 West Pershing
 
Chicago, IL 60609
 
(Customer)
 
 
     
John Morrell & Company
 
1400 N. Weber Avenue
 
Sioux Falls, SD 57117
 
(Customer)
 
 
     
The Dial Corporation
 
Route US 61 South
 
Fort Madison, IA 52627
 
(Customer)
 
 
     
Hillshire Farms & Kahn’s Co.
 
3241 Spring Grove
 
Cincinnati, OH 45225
 
(Customer)
 
 
     
IBP Foods, Inc.
 
2000 Oak Industrial Drive NE
 
Grand Rapids, MI 49505
 
(Customer)
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
St. Joseph Foods
 
5807 Mitchell Avenue
 
Saint Joseph, MO 64507
 
(Customer)
 
 
     
Berks Packing Company, Inc.
 
319 Bingaman Street
 
Reading, PA 19610
 
(Customer)
 
 
     
Conagra Broiler Company
 
1350 Bloomingdale Road
 
Queenstown, MD 21658
 
(Customer)
 
 
     
Sara Lee Foods - Cincinnati Facility
 
3241 Spring Grove
 
Cincinnati, OH 45225
 
(Customer)
 
 
     
Sara Lee Foods - St. Joseph Facility
 
5807 Mitchell Avenue
 
Saint Joseph, MO 64507
 
(Customer)
 
 
     
Farmland Foods
 
2323 South Sheridan
 
Wichita, KS 67213-0277
 
(Customer)
      

 







